Dibell, J.
(concurring).
I concur in the reversal. Unless it is waste to permit interest or principal to remain unpaid upon a prior mortgage or the one under foreclosure, the waste claimed is negligible. Such nonpayment of interest or principal should not be held waste. Bents are no part of the security pledged. They cannot be taken to apply on a mortgage debt. They can be taken, through a receiver, only upon the equitable ground that their use is necessary to prevent waste and to preserve the security. The principle is well stated by Justice Mitchell in Marshall & Ilsley Bank v. *192Cady, 76 Minn. 112, 78 N. W. 978. A departure from it gives the mortgagee an advantage to which he is not entitled under our theory of a mortgage, and any other principle is at war with the statute, G. S. 1913, § 8077, which assures to the mortgagee the right of possession and use of the mortgaged property until the year of redemption passes.